Citation Nr: 1456200	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


ISSUES

1.  Entitlement to service connection for pes planus and splayfeet.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, chronic paranoia, and depression.

3.  Entitlement to an evaluation in excess of 10 percent for residuals, excision of exostosis, left foot (hereinafter "left foot bunion residuals").


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

An August 2010 rating decision granted a 10 percent rating for the Veteran's left foot bunion residuals (previously noncompensable), effective October 5, 2006.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the claim for service connection for pes planus or splayfeet, the Board notes that it was originally claimed as "flat feet" by the Veteran, then rephrased by the RO as for "pes planus," and in light of the medical evidence of record, the Board has rephrased the claim as for "pes planus and splayfeet," both being defined as types of flat feet (see Dorland's Medical Dictionary, 30th Ed.), and granted the claim, as explained in detail below.

With regard to the Veteran's claim filed as for "PTSD," in light of statements made by the Veteran was well as the medical evidence of record, the Board has recharacterized the claim more broadly as for an acquired psychiatric disorder, to include PTSD, chronic paranoia, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although a July 2011 rating decision separately denied service connection for depression, the Board finds that this claim was already before the Board as part of the Veteran's broader claim for service connection for an acquired psychiatric disorder.

On the Veteran's December 2010 appeal, he requested a videoconference Board hearing.  In December 2010, the RO notified the Veteran that a videoconference Board hearing could not be held overseas (as the Veteran resides in Germany), and that he would be required to travel to an RO in the U.S.  A list of available dates in 2011 at the Pittsburgh, Pennsylvania RO was attached.  The Veteran was also offered a telephonic DRO hearing.  In February 2011, the Veteran replied that he opted for teleconference DRO hearing rather than a Board hearing.  On March 3, 2011, the Veteran was notified that the telephonic DRO hearing was scheduled for March 24, 2011.  A subsequent March 2011 DRO Conference Report reflects that the telephone number provided by the Veteran on his hearing election form only resulted in busy signals, and that he was therefore unable to be reached.  The report reflects that the issues were nevertheless discussed with the Veteran's representative.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, and of entitlement to an evaluation in excess of 10 percent for left foot bunion residuals are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has pes planus and splayfeet (bilateral) that are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Pes planus and splayfeet were incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for pes planus and splayfeet is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).
The Veteran claims that he has "flat feet" that had their onset during his active service or are otherwise related to his service.  See Claim, February 2007.

A 6-page October 2007 private orthopedic evaluation record from Dr. S.P. reflects diagnosed splayfeet.  August 2009, September 2009, May 2012 (VBMS), and August 2013 private orthopedic records from Dr. R.U. reflect diagnosed bilateral pes planus.

As shown above, the Veteran currently has diagnosed pes planus and splayfeet.  The Board will now address whether these conditions are shown to be related to the Veteran's active service.

With regard to the Veteran's service treatment records, a December 1971 entrance examination is of record and documents a normal examination of the feet.  A July 1973 record reflects that the Veteran complained of arch pain in his left foot.  An August 1973 podiatry record reflects that he complained of his feet "giving out" in the arch, and arch supports were ordered.  A June 1974 record, possibly orthopedic but not entirely clear, reflects that the Veteran needed arch supports.

In light of the above medical evidence of record showing the Veteran's complaints in service of arch pain and his arches "giving out" and his history of prescribed arch supports by a podiatrist in service, and in light of his post-service diagnoses of pes planus and splayfeet, both forms of flat feet, the Board finds that service connection is warranted for pes planus and splayfeet.  The Board emphasizes that there is no record of any post-service incident or intercurrent injury to which the Veteran's pes planus and splayfeet may be attributable.  Rather, the medical evidence of record clearly shows that the Veteran began to complain of problems with the arches of his feet in service and was requiring arch supports at that time.  He has consistently indicated that his flat feet have been symptomatic since service.  There is no evidence to the contrary.  As such, the Board finds that the Veteran's pes planus and splayfeet had their onset during his active service; therefore, the Board concludes that service connection is warranted.

ORDER

Service connection for pes planus and splayfeet is granted.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, chronic paranoia, or depression, that is related to his active service.

As an initial matter, the Board notes that there is no record of any diagnosed chronic paranoia in the claims file.  

Rather, a 2011 record from Dr. E.I. reflects diagnosed PTSD related to the Veteran's "experiences in Vietnam" or "in the Vietnam Era" (which is not entirely clear due to any loss in the translation).  The Board notes, however, that the Veteran had no service in Vietnam and has not alleged such; rather, his service records reflect that his overseas service was in Germany (APO 09742).  Also, the Veteran has not alleged any particular PTSD stressor in service, despite the RO's request in March 2007 for a stressor statement.  

Subsequent private treatment records from Dr. E.I. dated in May 2012 and August 2013 reflect that she reported treating the Veteran for depression.  

While the Board acknowledges that the Veteran's service treatment records are silent as to any psychiatric complaints, they do not, however, include any separation examination report or separation report of medical history.  A December 1974 statement of medical condition indicates that a separation examination had been performed.  Therefore, the Board finds that this matter should be remanded so that any outstanding copy of the Veteran's separation examination report and report of medical history may be associated with the claims file.

Likewise, the March 2006 statement from Dr. C.A. reflects he wrote that he had treated the Veteran since 2003 for depression, but these records have not been associated with the claims file.  On remand, any outstanding treatment records from Dr. C.A. dated these records 

B.  Left Foot Bunion Residuals

The Veteran's left foot bunion residuals are currently assigned a 10 percent disability rating, effective October 5, 2006.  The Veteran seeks an increased rating.  See Claim, October 2006.

The Veteran was last provided with a VA examination relating to his increased rating claim in October 2007 (QTC).  Since then, in January 2014, the Veteran wrote that his condition has worsened.  Also, the Board acknowledges that in a May 2012 record from Dr. R.U., he wrote that the Veteran's ability to walk had worsened and that the Veteran had increasing complaints of resting pain and swelling.  Based thereon, the Board finds that this matter should be remanded for a new VA examination to address the current severity of the Veteran's service-connected left foot bunion residuals.

In addition, the Veteran should be asked to provide a Form 21-4142 authorization so that any outstanding private treatment records from Drs. S. and R.U. dated since 2006 may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate sources a copy of the Veteran's separation examination report and separation report of medical history.

If these records are ultimately found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Obtain copies of the Veteran's private treatment records from:

a) Dr. C.A. dated since 2003 (psychiatric);

b) Dr. S. (orthopedic); and 

c) Dr. R.U. (orthopedic).  

To that end, ask the Veteran to provide Form 21-4142 authorizations.

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  After all of the above development has been completed, afford the Veteran a new VA examination to address the current severity of his service-connected residuals, excision of exostosis, left foot.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the examiner to address the effect of the Veteran's residuals, excision of exostosis, left foot, on his activities of daily living and occupational functioning.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


